Name: Commission Regulation (EEC) No 733/84 of 20 March 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 84 Official Journal of the European Communities No L 78/5 COMMISSION REGULATION (EEC) No 733/84 of 20 March 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 23 March 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1984 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 78/6 Official Journal of the European Communities 22 . 3 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15J 07.01 All New potatoes 1557 277,87 75,88 234,08 24,80 47103 85,64 20,04 1.12 07.01-21 1 07.01-22 J 07.01 B I Cauliflowers 6071 1 083,22 295,83 912,52 96,71 183622 333,87 78,13 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2551 455,24 124,32 383,50 40,64 77170 140,31 32,83 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 4271 762,16 208,14 642,05 68,04 129197 234,91 54,97 1.22 ex 07.01-36 ex 07.01 D II Endives 2458 438,70 119,81 369,57 39,16 74366 135,21 31,64 1.28 07.01-41 1 07.01-43 1 07.01 F I Peas 7130 1 272,09 347,41 1071,62 113,57 215638 392,08 91,75 1.30 07.01-451 07.01-47 j 07.01 F II Beans (of the species Phaseolus) 8 296 1 480,24 404,25 1 246,97 132,15 250922 456,24 106,76 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1559 278,18 75,97 234,34 24,83 47157 85,74 20,06 1.40 ex 07.01-54 ex 07.01 G II Carrots 1444 257,63 70,35 217,03 23,00 43672 79,40 18,58 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4219 752,77 205,58 634,14 67,20 127605 232,01 54,29 1.60 07.01-63 ex 07.01 H Onions (other than sets) . 1419 253,24 69,16 213,34 22,61 42929 78,05 18,26 1.70 07.01-67 ex 07.01 H Garlic 5850 1 043,85 285,07 879,35 93,19 176948 321,73 75,29 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71||  green 24157 4310,02 1 177,07 3630,82 384,79 730612 1 328,44 310,87 1.80.2 ex 07.01-71||  other 27245 4830,67 1 332,63 4075,23 430,00 811466 1 498,21 336,24 1.90 07.01-73 07.01 L Artichokes 2882 514,26 140,44 433,22 45,91 87174 158,50 37,09 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 2857 509,73 139,20 429,40 45,50 86407 157,11 36,76 1.110 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 3170 565,68 154,49 476,54 50,50 95892 174,35 40,80 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1863 332,44 90,79 280,05 29,68 56355 102,46 23,97 1.120 07.01-93 07.01 S Sweet peppers 5169 922,26 251,87 776,92 82,33 156336 284,26 66,52 1.130 07.01-97 07.01 T II Aubergines (Solanum melongena L.) 3709 661,85 180,75 557,55 59,09 112194 203,99 47,73 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2909 519,13 141,77 437,32 46,34 88001 160,00 37,44 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2795 498,67 136,18 420,08 44,52 84532 153,70 35,96 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 4101 731,69 199,82 616,39 65,32 124033 225,52 52,77 2.10 08.01-31 ex 08.01 B Bananas , fresh 2439 435,25 118,86 366,66 38,85 73782 134,15 31,39 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6927 1 235,92 337,53 1041,15 110,34 209507 380,93 89,14 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 893 1 765,09 482,05 1 486,94 157,58 299 209 544,03 127,31 2.50 08.02 A I Sweet oranges, fresh : \ 2.50.1 08.02-02 I I\\\ 08 .02 06 08.02-12  Sanguines and semi-sanguines 1636 291,97 79,73 245,96 26,06 49494 89,99 21,05 08.02-16 l \ \ 22. 3 . 84 Official Journal of the European Communities No L 78/7 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1351 241,08 65,84 203,09 21,52 40868 74,30 17,38 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 847 151,11 41,26 127,30 13,49 25616 46,57 10,89 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1962 350,17 95,63 294,99 31,26 59360 107,93 25,25 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 1869 333,59 91,10 281,02 29,78 56549 102,82 24,06 2.60.3 08.02.28 ex 08.02 B I  Clementines 2398 427,98 116,88 360,53 38,21 72549 131,91 30,86 2.60.4 08.02-34 1 08.02-37 I ex 08.02 B II  Tangerines and others 2753 491,20 134,15 413,80 43,85 83 267 151,40 35,42 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1210 215,91 58,96 181,89 19,27 36601 66,55 15,57 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70I  white 1 547 276,08 75,40 232,58 24,64 46801 85,09 19,91 2.80.2 ex 08.02-70  pink 3052 544,52 148,71 458,71 48,61 92305 167,83 39,27 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 6916 1 234,01 337,01 1 039,54 110,17 209182 380,34 89,00 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2458 438,65 119,79 369,52 39,16 74358 135,20 31,63 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3085 550,55 150,35 463,79 49,15 93327 169,69 39,71 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 7081 1 254,09 345,42 1 060,93 111,92 212107 389,66 88,10 2.130 ex 08.07-32 ex 08.07 B Peaches 11502 2056,09 560,47 1 726,63 182,43 348 887 632,37 146,30 2.140 ex 08.07-32 ex 08.07 B Nectarines 12368 2206,76 602,66 1 859,00 197,01 374078 680,17 159,16 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120 536 227,85 52,11 2.160 08.07-71 1 08.07-75 f 08.07 D Plums 7413 1 322,68 361,22 1 114,24 118,08 224214 407,67 95,40 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 13825 2466,66 673,65 2077,95 220,22 418135 760,27 177,91 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1 091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 5514 983,88 268,70 828,83 87,84 166783 303,25 70,96 2.195 ex 08.09-90 ex 08.09 Pomegranates 6358 1 134,35 309,79 955,60 101,27 192290 349,63 81,81 2.200 ex 08.09-90 ex 08.09 Kiwis 17134 3056,97 834,86 2575,23 272,92 518 202 942,22 220,49 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89 991 170,83 37,77